Order entered October 29, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01107-CR

                                JAMES PHYTHIAN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-47313-T

                                            ORDER
       The reporter’s record has been filed in this appeal, but the clerk’s record has not been

filed. Appellant’s notice of appeal reflects that appellant is represented by court-appointed

counsel.

       Accordingly, we ORDER the Dallas County District Clerk to file the clerk’s record

within FIFTEEN DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.


                                                       /s/   DAVID EVANS
                                                             JUSTICE